
	
		I
		111th CONGRESS
		1st Session
		H. R. 2827
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Digital Television Transition and Public
		  Safety Act of 2005 to provide for a coupon program for television
		  antennas.
	
	
		1.Short titleThis Act may be cited as the
			 DTV Transition Assistance
			 Act.
		2.Modification of
			 digital-to-analog converter box programSection 3005 of the Digital Television
			 Transition and Public Safety Act of 2005 is amended—
			(1)in subsection
			 (a)—
				(A)by redesignating
			 paragraph (2) as paragraph (3);
				(B)by striking
			 and after the semicolon in paragraph (1); and
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)implement and administer a program through
				which households in the United States may obtain coupons that can be applied
				toward the purchase of a television antenna;
				and
						;
				(2)in subsection
			 (c)—
				(A)in the heading for
			 paragraph (1), by striking Limitations and inserting
			 Limitations on converter
			 box coupon program; and
				(B)by adding at the
			 end the following:
					
						(5)Limitations on
				television antenna coupon program
							(A)One-Per-Household
				MaximumA household may
				obtain a coupon by making a request as required by the Assistant Secretary
				under this section between June 13, 2009, and September 15, 2009, inclusive.
				The Assistant Secretary shall ensure that each requesting household receives,
				by first class mail via the United States Postal Service, no more than one
				coupon.
							(B)DurationAll coupons shall expire on September 30,
				2009.
							(C)FundingThe
				Assistant Secretary shall expend only funds made available from expired
				digital-to-analog converter box
				coupons.
							.
				
